


110 HR 2178 IH: The Energy Independence through Bio-diesel

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2178
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mr. Walberg (for
			 himself and Mr. Gingrey) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Clean Air Act to require that, after 5
		  years, all diesel fuel sold to consumers in the United States for motor
		  vehicles contain not less than 2 percent bio-fuel, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as The Energy Independence through Bio-diesel
			 Act.
		2.2 percent bio-fuel
			 requirementSection 211(o) of
			 the Clean Air Act (42 U.S.C. 7545(o)) is amended by adding the following new
			 paragraph at the end thereof:
			
				(13)2 percent
				bio-fuel requirementNot
				later than 1 year after the enactment of this paragraph, the Administrator
				shall promulgate regulations under this section requiring that, after the date
				5 years after the enactment of this paragraph, all diesel motor vehicle fuel
				sold or dispensed to consumers in the contiguous United States, on an annual
				average basis, contain not less than 2 percent biodiesel (as defined in section
				312(f)(1) of the Energy Policy Act of 1992 (42 U.S.C.
				13220(f)(1)).
				.
		
